--------------------------------------------------------------------------------

Exhibit 10.41
 
INTELLECTUAL PROPERTY SECURITY AGREEMENT
 
THIS INTELLECTUAL PROPERTY SECURITY AGREEMENT is entered into as of June 21,
2012 by and between AVIDBANK CORPORATE FINANCE, A DIVISION OF AVIDBANK, a
California corporation (“Bank”) and USA TECHNOLOGIES, INC., a Pennsylvania
corporation (“Grantor”).
 
Recitals
 
Bank has agreed to make certain advances of money and to extend certain
financial accommodation to Grantor (the “Loans”) in the amounts and manner set
forth in that certain Loan and Security Agreement by and between Bank and
Grantor (as amended from time to time, the “Loan Agreement”) dated of even date
herewith.  Capitalized terms used herein have the meaning assigned in the Loan
Agreement.  Bank is willing to make the credit extensions to Grantor, but only
upon the condition, among others, that Grantor shall grant to Bank a security
interest in all of Grantor’s right title, and interest in, to and under all of
the Collateral whether presently existing or hereafter acquired
 
Now, Therefore, Grantor agrees as follows:
 
Agreement
 
To secure performance of Grantor’s obligations under the Loan Agreement, Grantor
grants to Bank a security interest in all of Grantor’s right, title and interest
in Grantor’s intellectual property (including without limitation those
Copyrights, Patents and Trademarks listed on Exhibits A, B and C hereto),
including without limitation all proceeds thereof (such as, by way of example
but not by way of limitation, license royalties and proceeds of infringement
suits).  This security interest is granted in conjunction with the security
interest granted to Bank under the Loan Agreement.  Each right, power and remedy
of Bank provided for herein shall not preclude the simultaneous or later
exercise by Bank of any or all other rights, powers or remedies.
 
This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original but all of which together shall constitute the same
instrument.
 
In Witness Whereof, the parties have caused this Intellectual Property Security
Agreement to be duly executed as of the first date written above.
 

Address of Borrower:
USA TECHNOLOGIES, INC.
             
100 Deerfield Lane, Suite 140
By: 
/s/ Stephen P. Herbert   Malvern, PA 19355             Attn: Steve Herbert /
David DeMedio Print Name: STEPHEN P. HERBERT                 Title: Chief
Executive Officer              
Address of Bank:
AVIDBANK CORPORATE FINANCE,
A DIVISION OF AVIDBANK
              400 Emerson Street By: /s/ Jeffrey Javier     Palo Alto, CA 94301
            Attn: Mike Hansen / Jeffrey Javier Title: Sr. Vice President

 
 
1

--------------------------------------------------------------------------------

 
 
Exhibit A
 
Copyrights
 
Title
 
Registration Number
 
Registration Date
                   



NONE
 
 
2

--------------------------------------------------------------------------------

 

Exhibit B
 
Patents
 
 
Title
 
Serial/ Patent
Number
 
Application/ Issue
Date
         
An in-vehicle device for wirelessly connecting a vehicle to the internet and for
transacting e-commerce and e-business
 
6,856,820
             
Apparatus and methods for monitoring and communicating with a plurality of
networked vending machines
 
5,844,808
             
Card reader assembly
 
7,690,495
             
Cashless vending transaction management by a Vend Assist mode of operation
 
7,076,329
             
Cashless vending transaction management by a Vend Assist mode of operation
 
7,464,867
             
Cashless vending transaction management by a Vend Assist mode of operation
 
7,131,575 C1
             
Cashless vending transaction management by a vend assist mode of operation
 
7,693,602
             
Communicating interactive digital content between vehicles and internet based
data processing resources for the purpose of transacting e-commerce or
conducting e-business
 
6,615,186
             
Communication interface device for managing wireless data transmission between a
vehicle and the internet
 
7,003,289
             
Credit and debit card operated vending machine
 
2,207,603
             
Credit Card and Bank Issued Debit Card Operated System and Method for
Controlling a Prepaid Card Encoding/Dispensing Machine
 
5,637,845
             
Credit Card and Bank Issued Debit Card Operated System and Method for
Controlling a Prepaid Card Encoding/Dispensing Machine
 
6,119,934
 
             
Credit Card and Bank Issued Debit Card Operated System and Method for
Controlling a Vending Machine (as Amended)
 
6,152,365
             
Credit Card and Bank Issued Debit Card Operated System and Method for
Controlling and Monitoring Access of Computer and Copy Equipment
 
5,619,024
             
Dataport
 
D423,474
             
Dynamic identification interchange method for exchanging one form of
identification for another
 
6,754,641
             
Electronic Commerce Terminal Enclosure for a Vending Machine
 
D428,444
             
Electronic Commerce Terminal Enclosure for a Vending Machine
 
D437,890
             
Electronic Commerce Terminal Enclosure with Brackets
 
D441,401
   

 
 
3

--------------------------------------------------------------------------------

 
 
Electronic Commerce Terminal Enclosure
 
D428,047
             
External power management device with current monitoring precluding shutdown
during high current
 
6,243,626
             
Laptop Data Port Enclosure
 
D415,742
             
Method and Apparatus for Conserving Power Consumed by a Refrigerated Appliance
Utilizing Audio Signal Detection
 
7,286,907
             
Method and Apparatus for Forming, Packaging, Storing, Displaying and Selling
Clothing Articles
 
6,021,626
             
Method and Apparatus for Power Management Control of a Compressor-Based
Appliance that Reduces Electrical Power Consumption of an Appliance
 
6,975,926
             
Method and Apparatus for Power Management Control of a Compressor-Based
Appliance that Reduces Electrical Power Consumption of an Appliance
 
7,200,467
             
Method of transacting an electronic mail, an electronic commerce, and an
electronic business transaction by an electronic commerce terminal operated on a
transportation vehicle
 
6,622,124
             
Method to obtain customer specific data for public access electronic commerce
services
 
6,606,605
             
Mounting bracket for mounting a cashless payment terminal to a vending machine
 
D480,948
             
Paper guide for a point of sale terminal
 
D475,750
             
Point of Sale Terminal Mountable on a Vending Machine
 
D543,588
             
Power-conservation based on indoor/outdoor and ambient-light
 
6,801,836
             
Power-Conservation System based on Indoor/Outdoor and Ambient-Light
 
1419425 (European) (validated in Germany, France, the United Kingdom, and Italy)
             
Power conservation system for computer peripherals
 
5,477,476
             
Printer bracket for point of sale terminal
 
D475,414
             
Printer bracket for point of sale terminal
 
D476,036
             
Refrigerated vending machine exploiting expanded temperature variance during
power-conservation mode
 
2001263356 (Australian)
             
Refrigerated vending machine exploiting expanded temperature variance during
power-conservation mode
 
234363 (Mexican)
             
Refrigerated vending machine exploiting expanded temperature variance during
power-conservation mode
 
6,389,822
             
Refrigerated vending machine exploiting expanded temperature variance during
power-conservation mode
 
6,581,396
             
Refrigerated vending machine exploiting expanded temperature variance during
power-conservation mode
 
6,898,942
             
Refrigerated vending machine exploiting expanded temperature variance during
power-conservation mode
 
6,931,869
   

 
 
4

--------------------------------------------------------------------------------

 
 
Sign Holder
 
D418,878
             
System and method for locally authorizing cashless transactions at point of sale
 
7,630,939
             
System and Method for Networking and Controlling Vending Machines
 
6,056,194
             
System and Method for Networking and Controlling Vending Machines
 
6,321,985
             
System for Providing Remote Audit, Cashless Payment, and Interactive Transaction
Capabilities in a Vending Machine (Stitch)
 
6,505,095
             
Temperature controller for a refrigerated vending machine
 
2,409,228 (Canadian)
             
Transacting E-commerce and Conducting E-business Related to Identifying and
Procuring Automotive Service and Vehicle Replacement Parts (Stitch)
 
6,389,337
             
Transceiver base unit
 
D478,577
             
Universal interactive advertising and payment system for public access
electronic commerce and business related products and services
 
6,609,102
             
Universal interactive advertising and payment system network for public access
electronic commerce and business related products and services
 
6,604,085
             
Universal interactive advertising and payment system network for public access
electronic commerce and business related products and services
 
6,601,038
             
Universal interactive advertising and payment system network for public access
electronic commerce and business related products and services
 
6,604,086
             
Universal interactive advertising and payment system network for public access
electronic commerce and business related products and services
 
6,601,037
             
Universal interactive advertising and payment system network for public access
electronic commerce and business related products and services
 
6,611,810
             
Universal interactive advertising and payment system network for public access
electronic commerce and business related products and services
 
6,606,602
             
Universal interactive advertising and payment system network for public access
electronic commerce and business related products and services
 
6,601,039
             
Universal interactive advertising and payment system network for public access
electronic commerce and business related products and services
 
6,604,087
             
Universal interactive advertising and payment system network for public access
electronic commerce and business related products and services
 
6,615,183
             
Universal interactive advertising and payment system network for public access
electronic commerce and business related products and services
 
6,601,040
   

 
 
5

--------------------------------------------------------------------------------

 
 
Universal interactive advertising and payment system network for public access
electronic commerce and business related products and services
 
6,609,103
             
Universal interactive advertising and payment system network for public access
electronic commerce and business related products and services
 
6,629,080
             
Universal interactive advertising and payment system network for public access
electronic commerce and business related products and services
 
7,089,209
             
Universal interactive advertising and payment system network for public access
electronic commerce and business related products and services
 
6,643,623
             
Universal interactive advertising and payment system network for public access
electronic commerce and business related products and services
 
6,684,197
             
Universal interactive advertising and payment system network for public access
electronic commerce and business related products and services
 
6,807,532
             
Universal interactive advertising and payment system network for public access
electronic commerce and business related products and services
 
6,763,336
             
Universal interactive advertising and payment system for public access
electronic commerce and business related products and services
 
2,291,015 (Canadian)
             
User interface bracket for a point of sale terminal
 
D475,751
             
User interface bracket for a point of sale terminal
 
D476,037
             
Vehicle related wireless scientific instrumentation telematics
 
6,895,310
             
Vehicle related wireless scientific instrumentation telematics
 
6,853,894
             
Vending machine cashless payment terminal
 
D477,030
             
Wireless system for communicating cashless vending transaction data and vending
machine audit data to remote locations
 
7,593,897
             
Wireless Vehicle Diagnostics Device and Method with Service and Part
Determination Capabilities (as amended)
 
7,502,672
             
Method of constructing a digital content play list for transmission and
presentation on a public access electronic terminal
 
7,805,338
             
Method and apparatus for conserving power consumed by a vending machine
utilizing audio signal detection
 
7,856,289
             
Cashless transaction payment module
 
7,865,430
   

 
 
6

--------------------------------------------------------------------------------

 
 
Exhibit C
 
Trademarks
 
Description
 
Serial / Registration Number
 
Application/Registration Date
Blue Light Sequence®
                 
CM2iQ®
                 
EnergyMiser®
                 
ePort®
                 
ePort Connect®
                 
ePort Edge®
                 
Intelligent Vending®
                 
PC Express®
                 
SnackMiser®
                 
The Office That Never Sleeps®
                 
TransAct®
                 
USA Technologies & Design®
                 
USALive®
                 
VendingMiser®
                 
VM2iQ®
                 
Pay Dot™
                 
Creating Value Through Innovation™
                 
eSuds™
       

 
 
7